Title: From Alexander Hamilton to William S. Smith, 20 March 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York March 20. 1800
          
          I have understood that the relative rank of the Officers of your regiment has not yet been  communicated to them; as you  may probably withold it from an idea of its not having yet received my final approbation, you will view the arrangement upon which we formerly agreed as decisive, with the single alteration, of Captain G. Kirkland’s being placed next in rank to Captain A. White
          with true consideration &
          
            Captain Kissams Resignation has been accepted, of which you have not I believe been informed.
          
          Colonel Smith
        